Title: To James Madison from Stephen Girard, 16 July 1804 (Abstract)
From: Girard, Stephen
To: Madison, James


16 July 1804, Philadelphia. “My agent Mr. Robert Branu, who went sometime ago to Paris for the purpose of liquidating and receiving the amount of my claims against the French Government informes me that the original documents respecting 150 bls. of Flour, sold on my account to the administration of St. Domingo, are wanted. Having deposited that voucher under the letter F with several other papers relative to my general claim, in the office of the Secretary of State on the 4th of June 1795. I request as a particular favour, that you will give the necessary directions so said voucher F may be forwarded to me as soon as possible.”
